Case 1:20-cv-22791-BB Document 73 Entered on FLSD Docket 08/05/2021 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-22791-BLOOM/Louis

 VILMA MARQUEZ,

           Plaintiff,

 v.

 NATIONAL FIRE AND MARINE
 INSURANCE COMPANY,

       Defendant.
 ______________________________/

                                    ORDER ON MOTION IN LIMINE

           THIS CAUSE is before the Court upon Plaintiff Vilma Marquez’s (“Plaintiff”) Motion in

 Limine to Exclude any Reference to or Evidence or Testimony About any Prejudice Allegedly

 Caused by Roof Shrink Wrap, ECF No. [34] (“Motion”). Defendant National Fire and Marine

 Insurance Company (“Defendant”) filed a response in opposition, ECF No. [42] (“Response”), to

 which Plaintiff replied, ECF No. [44] (“Reply”). In addition, on July 7, 2021, the Court held a

 hearing on the Motion, among others, and considered further argument. See ECF No. [57]. The

 Court has carefully reviewed the Motion, all opposing and supporting submissions, any relevant

 exhibits, the record in this case, the applicable law, and is otherwise fully advised. For the reasons

 set forth below, Plaintiff’s Motion is granted in part and denied in part.

      I.   BACKGROUND 1

           In the instant Motion, Plaintiff moves to preclude Defendant from introducing any evidence

 or testimony regarding how the shrink wrap roof cover allegedly prejudiced Defendant’s experts,

 John Carroll, P.E., and Michael Lukis, during their investigation of the insured property. Defendant


 1
     The Court assumes the parties’ familiarity with the facts of this case. See ECF No. [71].
Case 1:20-cv-22791-BB Document 73 Entered on FLSD Docket 08/05/2021 Page 2 of 4

                                                               Case No. 20-cv-22791-BLOOM/Louis


 responds that it agrees with Plaintiff’s Motion as it relates to Mr. Carroll, but that it disagrees with

 the requested relief as it relates to Michael Lukis.

    II. LEGAL STANDARD

         “In fairness to the parties and their ability to put on their case, a court should exclude

 evidence in limine only when it is clearly inadmissible on all potential grounds.” United States v.

 Gonzalez, 718 F. Supp. 2d 1341, 1345 (S.D. Fla. 2010). “The movant has the burden of

 demonstrating that the evidence is inadmissible on any relevant ground.” Id. “Unless evidence

 meets this high standard, evidentiary rulings should be deferred until trial so that questions of

 foundation, relevancy, and potential prejudice may be resolved in proper context.” In re Seroquel

 Prods. Liab. Litig., Nos. 6:06-md-1769-Orl-22DAB, 6:07-cv-15733-Orl-22DAB, 2009 WL

 260989, at *1 (M.D. Fla. Feb. 4, 2009). Likewise, “[i]n light of the preliminary or preemptive

 nature of motions in limine, ‘any party may seek reconsideration at trial in light of the evidence

 actually presented and shall make contemporaneous objections when evidence is elicited.’” Holder

 v. Anderson, No. 3:16-cv-1307-J-39JBT, 2018 WL 4956757, at *1 (M.D. Fla. May 30, 2018)

 (quoting Miller ex rel. Miller v. Ford Motor Co., No. 2:01-cv-545-FtM-29DNF, 2004 WL

 4054843, at *1 (M.D. Fla. July 22, 2004)); In re Seroquel Prod. Liab. Litig., 2009 WL 260989, at

 *1 (“The court will entertain objections on individual proffers as they arise at trial, even though

 the proffer falls within the scope of a denied motion in limine.” (citing United States v. Connelly,

 874 F.2d 412, 416 (7th Cir. 1989))).

         “Evidence is admissible if relevant, and evidence is relevant if it has any tendency to prove

 or disprove a fact of consequence.” United States v. Patrick, 513 F. App’x 882, 886 (11th Cir.

 2013) (citing Fed. R. Evid. 401, 402); see also Fed. R. Evid. 401 advisory committee’s note to

 1972 proposed rules (“The standard of probability under the rule is more probable than it would




                                                    2
Case 1:20-cv-22791-BB Document 73 Entered on FLSD Docket 08/05/2021 Page 3 of 4

                                                             Case No. 20-cv-22791-BLOOM/Louis


 be without the evidence.” (internal quotation marks omitted)). Relevant evidence may nonetheless

 be excluded under Rule 403 “if its probative value is substantially outweighed by a danger of . . .

 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

 needlessly presenting cumulative evidence.” Fed. R. Evid. 403. “Rule 403 is an extraordinary

 remedy which the district court should invoke sparingly, and the balance should be struck in favor

 of admissibility.” Patrick, 513 F. App’x at 886 (internal quotation marks omitted) (quoting United

 States v. Lopez, 649 F.3d 1222, 1247 (11th Cir. 2011)). Rule 403’s “major function . . . is limited

 to excluding matter of scant or cumulative probative force, dragged in by the heels for the sake of

 its prejudicial effect.” United States v. Grant, 256 F.3d 1146, 1155 (11th Cir. 2001).

   III. DISCUSSION

        In the instant Motion, Plaintiff seeks to exclude any evidence or testimony of any prejudice

 that the shrink wrap caused Defendant’s experts. At the outset, Defendant has agreed to the relief

 requested in the Motion as it relates to John Carroll and the Motion is granted as to this expert.

 Regarding Mr. Lukis, however, the Court concludes that it cannot categorically exclude this line

 of questioning without first having the benefit of hearing the testimony in context at trial. Indeed,

 as Plaintiff notes, she is unsure whether Defendant will even attempt to elicit testimony regarding

 any prejudice caused by the shrink wrap roof covering. Moreover, the Court can certainly envision

 a scenario where Plaintiff opens the door to testimony regarding Mr. Lukis’s inability to access

 the roof for inspection when developing his rebuttal opinions. This questioning could conceivably

 result in Defendant’s need to address Plaintiff’s installation of the shrink wrap and the potential

 “prejudice” caused by limited or no to access to the roofing system itself. The Court will not grant

 a motion in limine in a vacuum. Thus, until the nature of such testimony is known, the Motion is

 denied as premature. See In re Seroquel Prod. Liab. Litig., 2009 WL 260989, at *1 (M.D. Fla. Feb.




                                                  3
Case 1:20-cv-22791-BB Document 73 Entered on FLSD Docket 08/05/2021 Page 4 of 4

                                                            Case No. 20-cv-22791-BLOOM/Louis


 4, 2009) ("[E]videntiary rulings should be deferred until trial so that questions of foundation,

 relevancy, and potential prejudice may be resolved in proper context. It is the better practice to

 wait until trial to rule on objections when admissibility substantially depends upon what facts may

 be developed there." (citation omitted)).

   IV. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion in Limine to

 Exclude any Reference to or Evidence or Testimony About any Prejudice Allegedly Caused by

 Roof Shrink Wrap, ECF No. [34], is GRANTED in part and DENIED in part.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 4, 2021.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                 4
